DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 09/02/2020 Non-Final Office Action, claims 1-20 were pending. Claims 1, 2, 9, and 10 were withdrawn. Claims 3-8 and 11-20 were rejected.
In the Applicant’s 01/04/2021 Reply, claims 3, 6, 11, 14, 17, and 18 were amended. 
Claims 1-20 remain pending.

Remarks and Amendments
	Claims 3-8 and 11-20 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20190232194A1 (published 08/01/2019):

    PNG
    media_image1.png
    445
    624
    media_image1.png
    Greyscale

	The Applicant amended claim 3 by requiring the plant product have “no detectable terpenes when tested by generally accepted laboratory procedures,” and argued that US20190232194A1 fails to anticipate the present claims, because it fails to exemplify a terpene free product. (Reply, pp. 6-11). Furthermore, the Applicant argues, based on Examples 1-3, that US20190232194A1 does not enable terpene free, odorless cannabis, because Examples 1-3 do not exemplify such an example.
This rejection is withdrawn, because it does not consider the added limitation regarding a lack of detectable terpenes. 
Notwithstanding withdrawal of the rejection, Applicant’s non-enabling disclosure argument is not persuasive, because it is merely argument unsupported by evidence. The Court in In re Antor Media Corp. makes abundantly clear that an anticipatory reference is presumed enabled and that Applicant may rebut this presumption with evidence of nonenablement holding that “during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling.” In re Antor Media Corp., 689 F.3d 1282, 1289 (Fed. Cir. 2012). The Court further held that “[a]s long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement.” Id. Attorney argument does not take the place of evidence. 
Claims 3-8 and 11-20 were rejected under 35 U.S.C. 102(a)(1) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Herb, “Say Hello to Odorless Marijuana and Tasteless Cannabutter. Will This Mean Big Problems for Enforcement,” retrieved from https://herb.co/news/culture/say-hello-to-odorless-marijuana-and-tasteless-cannabutter/ (05/30/2015):

    PNG
    media_image2.png
    497
    619
    media_image2.png
    Greyscale

	Applicant amended claim 3 by requiring the plant product have “no detectable terpenes when tested by generally accepted laboratory procedures,” and argued that Herb fails to anticipate the present claims, because it could not achieve a cannabis plant product by boiling for five minutes based upon steam distillation Examples 2 and 3 of US20190232194A1 no detectable terpenes in five minutes. 
This rejection is withdrawn, because it does not consider the added limitation regarding a lack of detectable terpenes.
Notwithstanding withdrawal of the rejection, Applicant’s argument is not persuasive, at least because the duration of a steam distillation is not probative of the success of a hydrodistillation. 

Rejections
35 U.S.C. 102(a)(2):  The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over 
US20190232194A1 teaches that terpene content is responsible for the characteristic smell of cannabis ([0031]) and describes an odorless, terpene-free cannabis plant product, which retains the plant structure and total cannabinoid content. ([0011],[0012],[0014],[0028],
[0045]-[0049],[0052],[0054]; Fig. 1-6F; claim 1). US20190232194A1 explains that removal of the terpenes includes 100% removal resulting in a cannabis plant product with 0% terpene content. ([0047]-[0049]). 

    PNG
    media_image3.png
    225
    497
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    683
    497
    media_image4.png
    Greyscale

	US20190232194A1, then, describes an odorless cannabis plant product with 0% terpenes that retains its cannabinoid content and plant structure thereby anticipating claims 3-8 and 11-20.
In addition to explicitly describing an odorless, 0% terpene cannabis plant product that retains plant structure and total cannabinoid content, US20190232194A1 recognizes that the terpene content of cannabis drops based on the time of exposure to steam ([0082],[0084]), which may be any suitable duration, for example, in the range of 1 to 120 minutes ([0053]). The general conditions of the claimed cannabis plant product are described in US20190232194A1, such that it is not inventive to discover optimum parameters by routine experimentation. Based on the teachings of US20190232194A1 and general knowledge regarding removing volatile compounds through manipulation of temperature and pressure conditions, it would be obvious to try increasing the time of exposure of cannabis plant product to steam with a reasonable expectation that the amount of terpenes would ultimately be undetectable resulting in the described cannabis plant product with 0% terpenes. 
Applicant’s claims are written as product-by-process claims, however, when the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

35 U.S.C. 112(a):  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-8 and 11-20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter not described in the specification as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Applicant’s claims are drawn to a cannabis plant product having no detectable terpenes when tested by generally accepted laboratory procedures. Cannabis is known to have over 200 terpenes, with 14 commonly found in significant quantities depending on strain. (US20190232194A1, [0031]). However, in support of claims to cannabis plant products with no detectable terpenes, the specification only teaches examples of cannabis plant products without 10 detectable terpenes and no information on the presence of the other 190+ potential terpenes or even the other four common terpenes. 
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. For inventions in unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.
In this case, the specification only reports on the presence or detectability of 10 of a possible 200+ terpenes. This data does not speak to the presence of other the other terpenes found in cannabis, nor can it be extrapolated to predict the presence or absence of the other terpenes. In this respect, the specification fails to provide adequate evidence that the Applicant was in possession of a cannabis plant product that has no detectable terpenes.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655